     Case 2:20-mj-02807-DUTY Document 22 Filed 07/07/20 Page 1 of 3 Page ID #:62



 1   NICOLA T. HANNA
     United States Attorney
 2   BRANDON D. FOX
     Assistant United States Attorney
 3   Chief, Criminal Division
     ALEXANDER C.K. WYMAN (Cal. Bar No. 295339)
 4   Assistant United States Attorney
     Major Frauds Section
 5        1100 United States Courthouse
          312 North Spring Street
 6        Los Angeles, California 90012
          Telephone: (213) 894-2435
 7        Facsimile: (213) 894-6269
          E-mail:     alex.wyman@usdoj.gov
 8
     Attorneys for Plaintiff
 9   UNITED STATES OF AMERICA

10                          UNITED STATES DISTRICT COURT

11                    FOR THE CENTRAL DISTRICT OF CALIFORNIA

12   UNITED STATES OF AMERICA,               No. MJ 20-2807

13             Plaintiff,                     xxxxxxxxx ORDER CONTINUING DATE
                                             [PROPOSED]
                                             BY WHICH AN INDICTMENT OR
14                   v.                      INFORMATION MUST BE FILED AND
                                             FINDINGS REGARDING EXCLUDABLE TIME
15   RUIXUE SHI,                             PERIODS PURSUANT TO SPEEDY TRIAL
                                             ACT
16             Defendant.
                                             [PROPOSED]
                                              xxxxxxxx POST-INDICTMENT
17                                           ARRAIGNMENT DATE:
                                                July 23, 2020, at 12:00 p.m.
18

19

20        The Court has read and considered the Stipulation Regarding
21   Request for (1) Continuance of Date by Which an Indictment or
22   Information Must Be Filed and (2) Findings of Excludable Time Periods
23   Pursuant to Speedy Trial Act, filed by the parties in this matter on
24   July 6, 2020.    The Court hereby finds that the Stipulation, which
25   this Court incorporates by reference into this Order, demonstrates
26   facts that support a continuance of the date by which an indictment
27   or information must be filed in this matter, and provides good cause
28
     Case 2:20-mj-02807-DUTY Document 22 Filed 07/07/20 Page 2 of 3 Page ID #:63



 1   for a finding of excludable time pursuant to the Speedy Trial Act, 18

 2   U.S.C. § 3161.

 3           The Court further finds that: (i) the arrest of defendant

 4   occurred at a time such that it is unreasonable to expect return and

 5   filing of an indictment within the time period specified in 18 U.S.C.

 6   § 3161(b); (ii) the facts upon which the grand jury must base its

 7   determination are complex and, thus, it would be unreasonable to

 8   expect return and filing of an indictment within the period specified

 9   in 18 U.S.C. § 3161(b); and (iii) the ends of justice outweigh the

10   interest of the public and defendant in the filing of an information

11   or indictment within the original date prescribed by the Speedy Trial

12   Act.

13           THEREFORE, FOR GOOD CAUSE SHOWN:

14           1.   The date by which an indictment or information must be

15   filed in this matter is continued from July 19, 2020, to August 19,

16   2020.    Post-indictment arraignment is continued from July 16, 2020,

17   at 11:30 a.m., to August 20, 2020, at 11:30 a.m.

18           2.   The time period from July 19, 2020, to August 19, 2020,

19   inclusive, is excluded in computing the time within which the

20   indictment or information must be filed, pursuant to 18 U.S.C.

21   § 3161(h)(7)(A).

22           3.   Defendant shall appear in the duty courtroom of the Roybal

23   Federal Building and United States Courthouse, 255 East Temple

24   Street, Los Angeles, California, on August 20, 2020, at 11:30 a.m.,

25   for post-indictment arraignment.

26           4.   Nothing in this Order shall preclude a finding that other

27   provisions of the Speedy Trial Act dictate that additional time

28   periods are excluded from the period within which the indictment or

                                          2
     Case 2:20-mj-02807-DUTY Document 22 Filed 07/07/20 Page 3 of 3 Page ID #:64



 1   information must be filed.      Moreover, the same provisions and/or

 2   other provisions of the Speedy Trial Act may in the future authorize

 3   the exclusion of additional time periods from the period within which

 4   the indictment or information must be filed.

 5        IT IS SO ORDERED.

 6

 7      7/7/2020
      DATE                                    HONORABLE JOHN E. MCDERMOTT
 8                                            UNITED STATES MAGISTRATE JUDGE
 9

10

11   Presented by:
12       /s/
     ALEXANDER C.K. WYMAN
13   Assistant United States Attorney
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                          3
